DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 8, 2021 has been entered.

Objection to the Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Applicant discusses users in the Specification, but does not have the word "human" preceding "user" and "agent."  Correction of the Specification is suggested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (US 7,724,890) in view of Rees et al. (US Pub. No. 2016/0180257 A1), and further in view of Kuruvila (US 9,747,621 B1) and Duarte (US 2009/0293007 A1).
	As to claim 1, Conrad teaches a method of embedding and launching a form in an external third-party knowledge content website and launching the form with an external application for a human agent in a web client application while maintaining an interaction between the human agent and a human user in the web client application, the method comprising:
starting the web client application by the human agent, wherein the web client application utilizes a graphical user interface (col. 4, lines 50-60 teaches "When an agent logs on, the identification screen shown in FIG. 1 is displayed as the start page. In this screen, the Accept button 110 and the Reject button 120 are displayed without any additional indicators since, in this scenario, no call has been received. The status of the agent is indicated as Ready in element 130. This shows that the interaction center agent is ready to accept a call."  The agent logging on is recognized as the claimed starting the web client application by the agent.  The agent is interpreted as being a human operator.  As shown in FIG. 1, the client application is a GUI.  col. 12, lines 45-46 further teaches "Software and web implementations of the present invention could be accomplished with standard programming techniques with rule-based logic."  Thus, the software shown in FIG. 1 is recognized as a web client application.);
initiating by the human agent an interaction with the human user by using the graphical user interface to initiate the interaction (col. 4, lines 58-65 teaches "FIG. 2 illustrates the agent's screen from FIG. 1, but now with an incoming call."   "The agent can accept the call by depressing the Accept button 210 with the computer pointing device.  In FIG. 3, the agent has accepted the call. The Accept and Reject buttons 310 and 320 are no longer highlighted."  This teaches using the GUI, as shown in FIGS. 2 – 3, to accept a call by an agent/human.  The agent accepts the call, which teaches an interaction with a user.   The GUI, which can be integrated as a software and web implementation as set forth in col. 12, lines 45-46, teaches a web client application.  col. 4, lines 5-10 teaches "The present invention according to the exemplary embodiment provides a mechanism for relating business master data with technical master data, in 
completing the knowledge content form by the human agent (teaches "the last name of the customer is indicated in field 410, whereby that information is provided to the call agent by the caller, and is typed into field 410 by the call agent."  This teaches a completing of a knowledge content form by the call agent, because the last name form is completed.)
Conrad does not expressly teach searching, with the web client application in real-time while handling the interaction with the human user, by the human agent,  for relevant third-party knowledge content using an external search engine through a third-party integration module to use as an enhanced input, wherein the third-party integration module utilizes a third-party integration application to integrate the external search engine;
receiving a request, through the graphical user interface using the web client application, to view a third-party knowledge content article on a third-party knowledge content website received from the external search engine through the relevant knowledge contest search on the graphical user interface while maintaining the interaction;
embedding, by the web-client application, code for a selectable button and a related knowledge content form in the requested third-party knowledge content website while maintaining the interaction wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application, further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application;
viewing, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction, wherein the rendered selectable button embedded in the third-party knowledge content article does not render when the third-party knowledge content article is viewed and searched for outside of the web client application selecting the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application;
completing the interaction with the human user with the enhanced input from the search step for relevant third-party knowledge content.
However, Rees et al. teaches searching, with the web client application in real-time while handling the interaction with the human user, by the human agent, ([0011] teaches "travel agent inputs retrieved CRS-formatted data into an agent-oriented interface associated with the travel item marketplace."  This teaches searching using an agent-oriented interface ("web client application").  This is done while handling the interaction with the user.  See further FIG. 3A, Chat window 306.  
[0011] teaches "The travel item marketplace analyzes the input, extracts information that identifies travel items, and retrieves relevant travel items, policies or other supplemental information expressed in human-readable format from various travel item information sources." This teaches that the travel item marketplace performs searching.) for relevant third-party knowledge content using an external search engine ([0034] teaches "travel item marketplace 110 retrieves available travel items and corresponding information from one or more travel item information data stores 108 based on the analysis of the encoded CRS-formatted data."  The retrieval of available travel items and corresponding information from the travel item information data stores is interpreted as a search for relevant third-party knowledge content.  The travel item marketplace is interpreted as an external search engine.) through a third-party integration module to use as an enhanced input ([0021] teaches "Illustratively, the travel item marketplace 110 may include an interface module 114 and a CRS conversion module 116. The interface module 114 may facilitate or accomplish generation of appropriate interfaces on user computing devices 102 or agent computing devices 112, through which users or agents are enabled to transmit data to and from the travel item marketplace 110."  The interface module is a third-party integration module, because the users or agents use it to transmit data to and from the travel item marketplace.), wherein the third-party integration module utilizes a third-party integration application to integrate the external search engine ([0021] teaches "The interface module 114 may facilitate or accomplish generation of appropriate interfaces on user computing devices 102 or agent computing devices 112, through which users or ;
receiving a request, through the graphical user interface using the web client application, to view a third-party knowledge content article … received from the external search engine through the relevant knowledge contest search on the graphical user interface while maintaining the interaction ([0045] teaches "With reference to FIG. 3C, a fourth functional section corresponding to subtitle 320 "Preview of Travel Information" includes a display area 322 and a button 324. The display area 322 may display a preview of a user interface of the human-readable travel information generated based on the revised one or more travel information data objects." The generate preview button 318 is interpreted as generating a request through the GUI using the agent-oriented interface ("web client application").  See [0034] teaches "travel item marketplace 110 retrieves available travel items and corresponding information from one or more travel item information data stores 108 based on the analysis of the encoded CRS-formatted data."  The travel information is received from the travel item marketplace 110 by searching on the GUI during the session.
completing the interaction with the human user with the enhanced input from the search step for relevant third-party knowledge content ([0038] teaches "For example, the user may click on such an area or icon, which causes the corresponding travel items to be automatically processed or manually booked by the travel agent based on the associated processing instructions or logic described earlier."  This teaches booking by the travel agent ("completing the interaction with the human user") using the retrieved travel information ("enhanced input from the search step").  This input from the search step is the result of the travel information, which is relevant third-party knowledge content.).
Conrad and Rees are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Rees [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Conrad, to incorporate the above-
Conrad, as modified, does not expressly teach 
viewing (content) on a third-party knowledge content website;
embedding, by the web-client application, code for a selectable button and a related knowledge content form in the requested third-party knowledge content website while maintaining the interaction wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application viewing, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction wherein the rendered selectable button embedded in the third-party knowledge content article does not render when the third-party knowledge content article is viewed and searched for outside of the web client application; selecting the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application
However, Kuruvila teaches 
viewing (content) on a third-party knowledge content website (FIG. 2D Merchant.com website is displayed);
embedding, by the web-client application, code (col. 8, lines 40-50 teaches "a page generation module (not shown) of the payment service web site 344, which incorporates the widget code into a web page or other document."  This teaches that a page generation module assists in incorporating code into a web page.  col. 11, lines 50-55 teaches that the modules are "code modules."  Further, the browser is interpreted as linking the code into the webpage, because the button and the form are displayed in the web page.) for a selectable button (col. 10, lines 10-15 teaches "The widget code causes one or more 'purchase' buttons (e.g. the checkout button 230 of FIG. 2A) to be displayed."  Thus, the code is for a selectable button.) and a related knowledge content form (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B. As discussed below, the page update depicted in FIG. 2B, and the other updates made during the checkout process (see FIGS. 2C and 2D), occur as the result of widget code added by the merchant to the coding of the catalog page 201." This teaches that widget code results in the display of a checkout form ("knowledge content form") as shown in FIG. 2B) in the requested third-party knowledge content website while maintaining the interaction ( As shown in  FIG. 2B, the third-party knowledge content website is merchant.com, and the form and button is generated within the website during a commerce session.) wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application (col. 10, lines 10-15  teaches "The widget code causes one or more 'purchase' buttons (e.g. the checkout button 230 of FIG. 2A) to be displayed"  Button 230 is a selectable knowledge content button because it renders the checkout form in the Merchant.com website ("third party knowledge content article") viewed on a GUI of a browser ("web-client application.") further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B."  This teaches that when selecting the button, FIG. 2B generates a web form (included "related knowledge content form") and is displayed on the GUI.)
viewing, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B."  The display of FIG. 2B is a GUI viewed in a browser ("web client application") and includes the Merchant.com website ("third party knowledge content article"),  purchase button 230 ("embedded button")  in the browser GUI of the browser ("web client application").  FIGS. 2A-2F teach a maintained interaction in the form of a shopping session.) 
selecting the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application (col. 7, lines 25-30 teaches "when the user clicks on the checkout button 230 of FIG. 2A, only a portion 234 of the shopping page is refreshed/updated on the transition from the page 201 of FIG. 2A to the updated page 202 of FIG. 2B."  As shown in the transition from FIG. 2A to 2B, the web form is displayed (knowledge content form) in the browser ("web client application")
Conrad, as modified, and Kuruvila are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Kuruvila col. 3, lines 55-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Conrad, to incorporate the above-mentioned teachings of Kuruvila.  The suggestion/motivation for doing so allows for only a portion of the page to be refreshed (Kuruvila col. 3, lines 30-35).
Conrad as modified, teaches a rendered selectable button embedded in the third-party knowledge content article (FIG. 2A of Kuruvila teaches a purchase button embedded in a third-party website) and a web-client application (FIG. 2A shows browser GUI).
Conrad, as modified, does not expressly disclose wherein the rendered selectable button … does not render when the (content) is viewed and searched for outside of the (application).
However, Duarte teaches wherein the rendered selectable button … does not render when the (content) is viewed and searched for outside of the (application) ([0061] teaches "In FIG. 6B, the user has switched to windowed mode, for example by pressing button 103. Now, the calendar application is visible in window 301B, and the telephone application is partially visible in window 301A. FIGS. 6C through 6E show the effect of the user dragging window 301B in a rightward direction." With reference to FIG. 6B & 6C, the user is operating in windowed mode.  This is recognized as the user operating "outside of the application," because unlike FIG. 6F, the user is not in the application (e.g. the phone application is opened in FIG. 6F.)  In FIGS. 6B & 6C, the window 301A is recognized as the content.  The "1" button (e.g. the rendered selectable button) in the window 301A is not rendered when window 301A is viewed as shown in FIGS. 6B and 6C. The user is searching for the content because a user is dragging the content across the screen in a rightward direction in at least FIG. 6C.  The viewing and the searching takes place "outside" of the application, 
Conrad, as modified, and Duarte are combinable because they are directed to data and application display (Conrad col. 4, lines 25-30, Duarte [0013]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the interface of Conrad, to incorporate the button not rendered in the content when the content is viewed and searched for outside the application, as taught by Duarte.  The suggestion/motivation for doing so allows for a highly effective mechanism for application management (Duarte [0005]).

As to claim 2, Conrad teaches logging into a web client application by the human agent (col. 4, lines 50-55 teaches "When an agent logs on, the identification screen shown in FIG. 1 is displayed as the start page.).

As to claim 3, Conrad teaches wherein the interaction with the human user is any one of a live telephone call, e-mail, face-to-face, or a web chat session (A customer/caller as set forth in col. 5, line 2.). 

As to claim 5, Conrad teaches wherein the graphical user interface further includes an integrated search area for the search step (See FIG. 3, the fields under "Search Account or Premise" is recognized as an integrated search area). 

As to claim 6, Conrad teaches wherein the graphical user interface includes a search result area, wherein the human agent can review a plurality of summaries of a set of search results (See FIG. 5, the result list 560 includes a plurality of summaries of a set of search results.)

	As to claim 7, Conrad teaches a non-transitory computer readable medium programmed with computer readable code (col. 12, lines 30-40) for embedding and launching a form in an external third-party knowledge content website and launching the form in a web-client application while maintaining an interaction between the human agent and a human user in the web--client application, that upon execution by a computer processor (col. 12, lines 10-15) causes the computer processor to:
start the web client application by the human agent, wherein the web client application utilizes a graphical user interface (col. 4, lines 50-60 teaches "When an agent logs on, the identification screen shown in FIG. 1 is displayed as the start page. In this screen, the Accept button 110 and the Reject button 120 are displayed without any additional indicators since, in this scenario, no call has been received. The status of the agent is indicated as Ready in element 130. This shows that the interaction center agent is ready to accept a call."  The agent logging on is recognized as the claimed starting the web client application by the agent.  The agent is interpreted as being a human operator.  As shown in FIG. 1, the client application is a GUI.  col. 12, lines 45-46 further teaches "Software and web implementations of the present invention could be accomplished with standard programming techniques with rule-based logic."  Thus, the software shown in FIG. 1 is recognized as a web client application.);
through use the graphical user interface by the agent, initiate by the human agent an interaction with the human user through the web-client application (col. 4, lines 58-65 teaches "FIG. 2 illustrates the agent's screen from FIG. 1, but now with an incoming call."   "The agent can accept the call by depressing the Accept button 210 with the computer pointing device.  In FIG. 3, the agent has accepted the call. The Accept and Reject buttons 310 and 320 are no longer highlighted."  This teaches using the GUI, as shown in FIGS. 2 – 3, to accept a call by an agent/human.  The agent accepts the call, which teaches an interaction with a user.   The GUI, which can be integrated as a software and web implementation as set forth in col. 12, lines 45-46, teaches a web client application.  col. 4, lines 5-10 teaches "The present invention according to the exemplary embodiment provides a mechanism for relating business master data with technical master data, in order to allow a call center agent to quickly and efficiently handle a call from a customer."  The caller is recognized as a customer and interpreted to be a person ("human user").)
complete the knowledge content form by the human agent (teaches "the last name of the customer is indicated in field 410, whereby that information is provided to the call agent by the 
Conrad does not expressly teach search with the web client application in real-time while handling the interaction with the human user, by the human agent,  for relevant third-party knowledge content using an external search engine through a third-party integration module to use as an enhanced input, wherein the third-party integration module utilizes a third-party integration application to integrate the external search engine;  
receive a request, through the graphical user interface using the web client application, to view a third-party knowledge content article … received from the external search engine through the relevant knowledge contest search on the graphical user interface while maintaining the interaction; 
embed, by the web-client application, code for a selectable button and a related knowledge content form in the requested third-party knowledge content website while maintaining the interaction wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application 
viewing, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction wherein the rendered selectable button embedded in the third-party knowledge content article does not render when the third-party knowledge content article is viewed and searched for outside of the web client application selecting the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application;
complete the interaction with the human user with the enhanced input from the search step for relevant third-party knowledge content.
However, Rees et al. teaches 
search with the web client application in real-time while handling the interaction with the human user, by the human agent, ([0011] teaches "travel agent inputs retrieved CRS-formatted data into an agent-oriented interface associated with the travel item marketplace."  This teaches searching using an agent-oriented interface ("web client application").  This is done while handling the interaction with the user.  See further FIG. 3A, Chat window 306.  
[0011] teaches "The travel item marketplace analyzes the input, extracts information that identifies travel items, and retrieves relevant travel items, policies or other supplemental information expressed in human-readable format from various travel item information sources." This teaches that the travel item marketplace performs searching.) for relevant third-party knowledge content using an external search engine ([0034] teaches "travel item marketplace 110 retrieves available travel items and corresponding information from one or more travel item information data stores 108 based on the analysis of the encoded CRS-formatted data."  The retrieval of available travel items and corresponding information from the travel item information data stores is interpreted as a search for relevant third-party knowledge content.  The travel item marketplace is interpreted as an external search engine.) through a third-party integration module to use as an enhanced input ([0021] teaches "Illustratively, the travel item marketplace 110 may include an interface module 114 and a CRS conversion module 116. The interface module 114 may facilitate or accomplish generation of appropriate interfaces on user computing devices 102 or agent computing devices 112, through which users or agents are enabled to transmit data to and from the travel item marketplace 110."  The interface module is a third-party integration module, because the users or agents use it to transmit data to and from the travel item marketplace.), wherein the third-party integration module utilizes a third-party integration application to integrate the external search engine ([0021] teaches "The interface module 114 may facilitate or accomplish generation of appropriate interfaces on user computing devices 102 or agent computing devices 112, through which users or agents are enabled to transmit data to and from the travel item marketplace 110."  The appropriate interface generated by the interface module is recognized as a third-party integration application which assists in facilitating communication with the travel item marketplace ("external search engine").);
receive a request, through the graphical user interface using the web client application, to view a third-party knowledge content article … received from the external search engine through the relevant knowledge contest search on the graphical user interface while maintaining the interaction ([0045] teaches "With reference to FIG. 3C, a fourth functional section corresponding to subtitle 320 "Preview of Travel Information" includes a display area 322 and a button 324. The display area 322 may display a preview of a user interface of the human-readable travel information generated based on the revised one or more travel information data objects." The generate preview button 318 is interpreted as generating a request through the GUI using the agent-oriented interface ("web client application").  See [0034] teaches "travel item marketplace 110 retrieves available travel items and corresponding information from one or more travel item information data stores 108 based on the analysis of the encoded CRS-formatted data."  The travel information is received from the travel item marketplace 110 by searching on the GUI during the session.)
complete the interaction with the human user with the enhanced input from the search step for relevant third-party knowledge content ([0038] teaches "For example, the user may click on such an area or icon, which causes the corresponding travel items to be automatically processed or manually booked by the travel agent based on the associated processing instructions or logic described earlier."  This teaches booking by the travel agent ("completing the interaction with the human user") using the retrieved travel information ("enhanced input from the search step").  This input from the search step is the result of the travel information, which is relevant third-party knowledge content.).
Conrad and Rees are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Rees [0010]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Conrad, to incorporate the above-mentioned teachings of Rees.  The suggestion/motivation for doing so allows for automatically complete booking of items corresponding to the presented information (Rees [0012]).
Conrad, as modified, does not expressly teach viewing (content) on a third-party knowledge content website;
embed, by the web-client application, code for a selectable button and a related knowledge content form in the requested third-party knowledge content website while maintaining the interaction wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application;
view, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction, wherein the rendered selectable button embedded in the third-party knowledge content article does not render when the third-party knowledge content article is viewed and searched for outside of the web client application; select the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application while maintain the interaction.
However, Kuruvila teaches 
view (content) on a third-party knowledge content website (FIG. 2D Merchant.com website is displayed);
embed, by the web-client application, code (col. 8, lines 40-50 teaches "a page generation module (not shown) of the payment service web site 344, which incorporates the widget code into a web page or other document."  This teaches that a page generation module assists in incorporating code into a web page.  col. 11, lines 50-55 teaches that the modules are "code modules."  Further, the browser is interpreted as linking the code into the webpage, because the button and the form are displayed in the web page.) for a selectable button (col. 10, lines 10-15 teaches "The widget code causes one or more 'purchase' buttons (e.g. the checkout button 230 of FIG. 2A) to be displayed."  Thus, the code is for a selectable button.) and a related knowledge content form (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B. As discussed below, the page update depicted in FIG. 2B, and the other updates made during the in the requested third-party knowledge content website while maintaining the interaction ( As shown in  FIG. 2B, the third-party knowledge content website is merchant.com, and the form and button is generated within the website during a commerce session.) wherein the embedded code renders as a selectable knowledge content button in the requested third party knowledge content article when viewed on the graphical user interface of the web-client application (col. 10, lines 10-15  teaches "The widget code causes one or more 'purchase' buttons (e.g. the checkout button 230 of FIG. 2A) to be displayed"  Button 230 is a selectable knowledge content button because it renders the checkout form in the Merchant.com website ("third party knowledge content article") viewed on a GUI of a browser ("web-client application.") further wherein selecting the rendered knowledge content button renders the related knowledge content form on the graphical user interface of the web-client application (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B."  This teaches that when selecting the button, FIG. 2B generates a web form (included "related knowledge content form") and is displayed on the GUI.)
view, on the graphical user interface using the web client application, the requested third-party knowledge content article with the embedded button rendered by the graphical user interface on the web client application, while maintaining the interaction (col. 4, lines 10-20 teaches "When the user selects the checkout button 230, the catalog page, as loaded by the user's browser 112, is updated to create the display 202 of FIG. 2B."  The display of FIG. 2B is a GUI viewed in a browser ("web client application") and includes the Merchant.com website ("third party knowledge content article"),  purchase button 230 ("embedded button")  in the browser GUI of the browser ("web client application").  FIGS. 2A-2F teach a maintained interaction in the form of a shopping session.) 
select the rendered button, wherein the selection of the rendered button launches the knowledge content form from the web client application (col. 7, lines 25-30 teaches "when the user clicks on the checkout button 230 of FIG. 2A, only a portion 234 of the shopping page is 
Conrad, as modified, and Kuruvila are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Kuruvila col. 3, lines 55-60).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings to have modified Conrad, to incorporate the above-mentioned teachings of Kuruvila.  The suggestion/motivation for doing so allows for only a portion of the page to be refreshed (Kuruvila col. 3, lines 30-35).
Conrad as modified, teaches a rendered selectable button embedded in the third-party knowledge content article (FIG. 2A of Kuruvila teaches a purchase button embedded in a third-party website) and a web-client application (FIG. 2A shows browser GUI).
Conrad, as modified, does not expressly disclose wherein the rendered selectable button … does not render when the (content) is viewed and searched for outside of the (application).
However, Duarte teaches wherein the rendered selectable button … does not render when the (content) is viewed and searched for outside of the (application) ([0061] teaches "In FIG. 6B, the user has switched to windowed mode, for example by pressing button 103. Now, the calendar application is visible in window 301B, and the telephone application is partially visible in window 301A. FIGS. 6C through 6E show the effect of the user dragging window 301B in a rightward direction." With reference to FIG. 6B & 6C, the user is operating in windowed mode.  This is recognized as the user operating "outside of the application," because unlike FIG. 6F, the user is not in the application (e.g. the phone application is opened in FIG. 6F.)  In FIGS. 6B & 6C, the window 301A is recognized as the content.  The "1" button (e.g. the rendered selectable button) in the window 301A is not rendered when window 301A is viewed as shown in FIGS. 6B and 6C. The user is searching for the content because a user is dragging the content across the screen in a rightward direction in at least FIG. 6C.  The viewing and the searching takes place "outside" of the application, because windows 6B and 6C represent windowed mode; the user is not inside the application as shown in FIG. 6F.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the interface of Conrad, to incorporate the button not rendered in the content when the content is viewed and searched for outside the application, as taught by Duarte.  The suggestion/motivation for doing so allows for a highly effective mechanism for application management (Duarte [0005]).

As to claim 8, Conrad teaches the human agent logs into a web client application (col. 4, lines 50-55 teaches "When an agent logs on, the identification screen shown in FIG. 1 is displayed as the start page.).

As to claim 9, Conrad teaches wherein the interaction with the human user is any one of a live telephone call, e-mail, face-to-face, or a web chat session with the human user (A customer/caller as set forth in col. 5, line 2.). 

As to claim 11, Conrad teaches wherein the graphical user interface further includes an integrated search area for the search step (See FIG. 3, the fields under "Search Account or Premise" is recognized as an integrated search area). 

As to claim 12, Conrad teaches wherein the graphical user interface includes a search result area, wherein the human agent can review a plurality of summaries of a set of search results (See FIG. 5, the result list 560 includes a plurality of summaries of a set of search results.)

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad in view of Rees, Kuruvila, Duarte, and further in view of Jacobsen (US Pub. No. 2008/0172598 A1).
As to claim 4, Conrad teaches a human user at col. 4, lines 5-10.  Conrad, as modified, does not expressly disclose completing the interaction with the user without the knowledge search if the knowledge search feature is not configured. 
completing the interaction with the user without the knowledge search if the knowledge search feature is not configured ([0082] teaches "In the absence of electronic form automation, the user wishing to place the order illustrated in the user interface 1302 may enter an entity name, address and other information and then click on the "Place Order" button 1305."  The place order action is interpreted as completing an interaction without additional automation/search functionality). 
Conrad, as modified, and Jacobsen are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Jacobsen [0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the above-mentioned teachings of Jacobsen in Conrad.  The suggestion/motivation for doing so would be to automatically fill forms ([0033]).

As to claim 10, Conrad teaches a human user at col. 4, lines 5-10.  Conrad, as modified, does not expressly disclose completing the interaction with the human user without the knowledge search if the knowledge search feature is not configured. 
However, Jacobsen teaches completing the interaction with the human user without the knowledge search if the knowledge search feature is not configured ([0085] teaches "In the absence of electronic form automation, the user wishing to place the order illustrated in the user interface 1302 may enter an entity name, address and other information and then click on the "Place Order" button 1305."  The place order action is interpreted as completing an interaction without additional automation/search functionality). 
Conrad, as modified, and Jacobsen are combinable because they are directed to presentation of graphical information in commerce (Conrad col. 4, lines 5-10, Jacobsen [0031).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the above-mentioned teachings of Jacobsen in Conrad.  The suggestion/motivation for doing so would be to automatically fill forms ([0033]).


Response to Arguments
Applicant argues that Conrad does not teach initiating by the human agent an interaction with the human user by using the graphical user interface to initiate the interaction.  Applicant states that Conrad discloses receiving incoming calls and accepting the incoming calls.
In Response, Examiner notes that the agent accepting the call does begin a session between the agent and the user.  Therefore, the agent does initiate an interaction with the human user.
Applicant's other arguments have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M NAFZIGER whose telephone number is (469)295-9196. The examiner can normally be reached Monday - Friday, 8am - 5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID M NAFZIGER/              Examiner, Art Unit 2169                                                                                                                                                                                          
/USMAAN SAEED/              Supervisory Patent Examiner, Art Unit 2169